914 F.2d 1494
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.William C. SEABOLD, Warden, Mr. Haberlin, Patty Webb,Defendants-Appellees.
No. 89-6370.
United States Court of Appeals, Sixth Circuit.
Sept. 26, 1990.

Before KEITH and RALPH B. GUY, Jr., Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Michael Wayne Long, a Kentucky inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 in which he complained of an unconstitutional administrative segregation proceeding as well as substandard conditions of confinement.  The district court granted partial summary judgment for the defendants;  the magistrate who conducted the trial on the remaining claims directed a verdict for the defendants.  This appeal followed.  Long has filed a brief without benefit of counsel.  Long has filed a motion for the appointment of appellate counsel.


3
Upon consideration, we find no error in the district court proceedings.  Long's confinement was accompanied by the minimum due process delineated in Hewitt v. Helms, 459 U.S. 460, 476 (1983), and Wolff v. McDonnell, 418 U.S. 539, 563-68 (1974).  Nothing in the record refutes the conclusions of the district judge and magistrate that Long failed to demonstrate the denial of a constitutionally cognizable interest in any other respect.


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.